Citation Nr: 0209947	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  98-12 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The appellant is a veteran who retired in October 1995 after 
more than 20 years of active duty.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a May 
1997 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York, which, in 
pertinent part, granted service connection for bilateral 
hearing loss, and rated it noncompensable.  

The veteran appeared at a Travel Board hearing before the 
undersigned in May 1999.  The case was before the Board in 
July 1999, at which time it was remanded for additional 
development.  After readjudicating the claim on appeal, and 
with consideration given to the additional development, the 
RO issued a February 2001 decision which, in pertinent part, 
continued the noncompensable rating for bilateral hearing 
loss.  

In December 2001, the veteran informed the RO that he wished 
to withdraw his appeal for a increased rating for his 
lumbosacral spine disability, as he was satisfied with the 40 
percent evaluation of said disability.  The veteran's 
withdrawal of the substantive appeal as to the issue of 
entitlement to an increased disability rating for 
degenerative disc disease of the lumbosacral spine is valid.  
Accordingly, that issue of is no longer before the Board.

In the course of this appeal, the claims file has been 
transferred to the RO in Roanoke Virginia, and then 
transferred back to the RO in Buffalo, New York, pursuant to 
the veteran's relocation.


FINDING OF FACT

The veteran's hearing acuity has been no worse than level IV 
in the right ear and no worse than level II in the left ear 
at any time during the evaluation period. 


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100, Tables 
VI and VII (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107(West Supp. 
2001)) became law.  Regulations implementing the VCAA have 
now been published.       66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA eliminated the concept of a well-
grounded claim, and provides, among other things, for notice 
and assistance to claimants under certain circumstances.  The 
VCAA and implementing regulations apply in the instant case.  
See VAOPGCPREC 11-2000.

The RO did not have the benefit of the explicit provisions of 
the VCAA when it first adjudicated the issue at hand in May 
1997.  The case has now been reviewed under the VCAA.  The 
veteran was advised of this in a February 2002 supplemental 
statement of the case (SSOC).  After reviewing the claims 
folder, the Board finds that there has been substantial 
compliance with the pertinent mandates of the VCAA and 
implementing regulations.  Discussions in the May 1997 rating 
decision, a statement of the case, and supplemental 
statements of the case (SSOC), gave notice to the veteran of 
the information and medical evidence necessary to 
substantiate his claim, and of what was of record.  

The RO has obtained the veteran's service medical records and 
records from VA medical care providers.  He has been accorded 
VA examinations.  There is no indication that there is any 
relevant evidence outstanding.  As noted, the RO reviewed 
this case under the VCAA in February 2002 and notice was sent 
to the veteran.  The RO has complied with the directives of 
the July 1999 remand.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  The veteran is not prejudiced by the Board's review 
of the case based on the current record. 

Background

Service medical records show that the veteran had the onset 
of a bilateral hearing loss in service.  A July 1995 report 
of medical examination on the veteran's retirement shows that 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
35
60
60
LEFT
5
60
70
70

The average pure tone threshold of the 1000, 2000, 3000, and 
4000 Hertz ranges was 41 decibels in the right ear and 51 
decibels in the left ear.  

The veteran failed to report for an April 1997 VA 
audiological evaluation scheduled in conjunction with his 
bilateral hearing loss claim.  By a May 1997 decision, the RO 
granted service connection for bilateral hearing loss and 
rated it zero percent disabling.  The veteran initiated a 
timely appeal of the decision, contending that a compensable 
rating was warranted for the bilateral hearing loss.  

On VA audiological evaluation in November 1997, the veteran 
complained of having difficulty hearing in all listening 
situations.  Pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
50
65
65
LEFT
20
60
75
70

The average pure tone thresholds for the 1000, 2000, 3000, 
and 4000 Hertz frequencies were 51 decibels in the right ear 
and 56 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 80 percent in the right ear and 
84 percent in the left ear.  

At the May 1999 hearing, the veteran asserted that his 
hearing loss disability had progressively increased in 
severity.  He testified that he had great difficulty hearing 
everyday sounds if he did not wear hearing aids in both ears.  

On VA audiological evaluation in June 2000, the pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
55
60
60
LEFT
15
65
60
60

The average pure tone thresholds for the 1000, 2000, 3000, 
and 4000 Hertz frequencies were 49 decibels in the right ear 
and 50 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 84 percent in the right ear and 
88 percent in the left ear. 

On VA audiological examination in October 2000, the veteran 
complained of progressive worsening of his hearing, 
bilaterally.  He had the greatest difficulty hearing when 
ambient noise was present.  He reported that he had tinnitus 
bilaterally.  Audiometric examination revealed that pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
55
60
60
LEFT
15
65
60
60

The average pure tone thresholds for the 1000, 2000, 3000, 
and 4000 Hertz frequencies were 49 decibels in the right ear 
and 50 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 90 percent in the right ear and 
92 percent in the left ear.  The diagnosis was hearing within 
normal limits through 1000 Hertz, with moderate to moderately 
severe sensorineural hearing loss from 1500 to 4000 Hertz.  
The audiologist further reported that, as tinnitus is often 
the first sign of hearing loss it was at least as likely as 
not that engine room noise caused the veteran's tinnitus.  By 
a December 2001 decision, the RO granted service connection 
for tinnitus, and rated it 10 percent disabling.

Legal Criteria and Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as is the situation 
here, separate ratings can be assigned for separate periods 
of time, based on the facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

At the outset, it is noteworthy that the criteria for rating 
hearing loss disability were amended while this appeal was 
pending.  As a practical matter, the specific criteria for 
rating the level of hearing shown in the instant case 
underwent no significant change.  Consequently, to avoid 
confusion, the discussion will be in terms of the current 
rating provisions.  When findings on audiometric studies 
during the evaluation period (since the veteran's discharge 
from service) are compared to Table VI of the rating 
schedule, the results are that he had level IV hearing in the 
right ear and level II hearing in the left ear in November 
1997; level II hearing in each ear in June 2000: and level II 
hearing in the right ear and level I hearing in the level ear 
in October 2000.  Every one of these combinations warrants a 
noncompensable rating.  See 38 C.F.R. § 4.85, Table VII, Code 
6100.  No examination showed an exceptional pattern of 
hearing (as specified in 38 C.F.R. § 4.86), so as to permit 
rating under alternate criteria.

As noted above, rating hearing loss disability requires a 
mechanical application of audiometry findings to the 
schedular criteria, which here results in a noncompensable 
rating.  Accordingly, the claim must be denied.


ORDER

A compensable rating for bilateral hearing loss is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

